                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE


   RICKY UPCHURCH,                            )
   as Executor of the                         )
   Estate of                                  )
   Juanita Upchurch                           )
                                              )
   RICKY UPCHURCH                             )
   for the use and benefit of the next of Kin )
   Deceased                                   )
   CLAYTON UPCHURCH,                          )
                                              )
                  Plaintiffs                  )
                                              )
   vs.                                        )
                                              )            No.: 2:19-cv-00149
   NATIONAL RIFLE ASSOCIATION and )                             REEVES/WYRCIK
   LIFE INSURANCE COMPANY OF                  )
   NORTH AMERICA,                             )
                                              )
                  Defendnats.                 )


                                     SCHEDULING ORDER

                 1.     Introduction: This Scheduling Order is being entered pursuant to Fed. R.
  Civ. P. 16(b) and Local Rule 16.1(a). Any inquiries concerning the trial date should be directed
  to the Court’s chambers, by contacting the Court’s judicial assistant, Ms. Pam Simpson at (865)
  545-4255 or at Reeves_Chambers@tned.uscourts.gov, within seven (7) days of receipt of this
  order; otherwise, a motion for continuance must be filed. The schedule will not change except
  for good cause.

                2.      Electronic Filing:

                a.      The Court has implemented Electronic Case Filing, which allows counsel
                        to file and docket pleadings directly from their office via the internet and to
                        be served with filings from other parties and the Court via email.
                        Information on the ECF system is available on the Court’s website:
                        www.tned.uscourts.gov. Counsel who are not already registered users are
                        directed to register as soon as possible or be prepared to explain their failure
                        to do so. See E.D.TN LR 5.2(b).

                b.      Upon filing any pleading, including any dispositive motion, that exceeds
                        twenty-five (25) pages (including attachments), a courtesy hard copy shall




Case 2:19-cv-00149-PLR-CRW Document 34 Filed 01/21/20 Page 1 of 7 PageID #: 294
                   be mailed or hand delivered to chambers. Any documents over twenty-
                   five (25) pages should be bound (a 3-ring binder/notebook is sufficient)
                   and indexed. Such copy should be printed out after electronically filing
                   the pleading so that the copy will contain the ECF Header/Footer reflecting
                   the filed pleading information, i.e. case number, document number, filed
                   date, and page number.

             c.    Parties filing pleadings either electronically or manually on the day of a
                   hearing or trial should notify chambers and/or the courtroom deputy either
                   by e-mail or phone of the late filing.

             3.    Disclosure and Discovery:

             a.    Fed. R. Civ. P. 26(f) Meeting: The parties shall hold a discovery planning
                   meeting as required by Fed. R. Civ. P. Rule 26(f) within fifteen (15) days
                   of entry of this Order.

             b.    Discovery Plan: At the Rule 26(f) meeting, the parties shall, if they have
                   not already done so, develop a discovery plan and file it with the Court
                   within ten (10) days after this meeting. This discovery plan shall conform
                   to the provisions of Fed. R. Civ. P. 26(f).

             c.    Initial Disclosures: At the Rule 26(f) meeting or within ten (10) days
                   thereafter, the parties shall, if they have not already done so, make all disclo-
                   sures required by Rule 26(a)(1).

             d.    E-Discovery: At the Rule 26(f) meeting, counsel for the parties shall
                   confer and determine whether any party will likely be requested to disclose
                   or produce substantial information from electronic or computer based
                   media. If so, the parties are directed to determine: (i) whether disclosure
                   or production will be limited to data reasonably available to the parties in
                   the ordinary course of business, (ii) the anticipated scope, cost, and time
                   required for disclosure or production of data beyond what is reasonably
                   available to the parties in the ordinary course of business; (iii) the format
                   and media agreed to by the parties for the production of such data as well
                   as agreed procedures for such production; (iv) whether reasonable measures
                   have been taken to preserve potentially discoverable data from alteration or
                   destruction in the ordinary course of business or otherwise; (v) whether
                   there are other problems that the parties anticipate may arise in connection
                   with electronic or computer-based discovery; and (vi) the name of the
                   person responsible for each party’s document retention policies and the
                   name of the individual through which discovery requests and responses to
                   each party are to be made. It is expected the parties will confer and
                   cooperatively reach an agreement as to how e-discovery will be conducted
                   in this case.




Case 2:19-cv-00149-PLR-CRW Document 34 Filed 01/21/20 Page 2 of 7 PageID #: 295
             e.    Expert Testimony: Disclosure of any expert testimony in accordance
                   with Fed. R. Civ. P. 26(a)(2) shall be made on or before one hundred and
                   fifty (150) days before trial for plaintiff and one hundred and twenty (120)
                   days before trial for defendant. If the evidence is intended solely to
                   contradict or rebut evidence on the same subject matter identified by another
                   party under Fed. R. Civ. P. 26(a)(2)(B), such disclosure shall be made
                   within thirty (30) days after the disclosure made by the other party. The
                   parties shall supplement these disclosures when required under subdivision
                   (e)(1). In the event that either party wishes to challenge the relevance or
                   the reliability of expert testimony, a motion for a Daubert hearing must be
                   filed not later than ninety (90) days before trial or they will be deemed
                   waived.

             f.    Evidence-Presentation Equipment: If one or more of the parties desire
                   to use the Court’s Digital Evidence Presentation System (DEPS) at trial or
                   for any pretrial hearing, or if any party intends to use any other electronic,
                   mechanical, or other equipment to display evidence at trial, notice must be
                   given to the Court’s courtroom deputy clerk, Ms. Angela Archer (865) 545-
                   4228, Ext. 4805, or at Angela_Archer@tned.uscourts.gov at least seven (7)
                   days before the pretrial conference (for trial) or before any pretrial hearing.

             g.    Pretrial Disclosures: On or before thirty (30) days before trial, the parties
                   shall make all pretrial disclosures specified in Fed. R. Civ. P. 26(a)(3),
                   except as to witnesses (see 6(f) below).

             h.    All Discovery: All discovery, including the taking of depositions for
                   evidence, shall be completed ninety (90) days before trial. (Motions to
                   compel must be filed at least thirty (30) days before this deadline).

             i.    Discovery Disputes:        Discovery disputes shall be resolved in the
                   following manner:

                   (1)    Parties shall first meet and/or confer in an attempt to resolve disputes
                          between themselves, without judicial intervention;

                   (2)    If the parties are unable to resolve such disputes informally, they
                          shall attempt to resolve their disagreement by conference with the
                          Magistrate Judge assigned to this case, which conference shall be by
                          telephone or in court, at the discretion of the Magistrate Judge, who
                          also shall have the discretion to make findings and enter an order on
                          the dispute; and

                   (3)    If, and only if, the parties’ dispute is unresolved following the
                          conference with the Magistrate Judge, the parties may file

                                             3




Case 2:19-cv-00149-PLR-CRW Document 34 Filed 01/21/20 Page 3 of 7 PageID #: 296
                                 appropriate written motions with the Court, which may be referred
                                 to the Magistrate Judge. Any written motions regarding discovery
                                 shall include a certification of compliance with steps one (1) and
                                 two (2) above as well as the written certification required by Rule
                                 37(a)(1), if applicable.

                  4.     Status Report: The parties shall jointly file on the day of the discovery
  deadline a status report covering the following matters:

                 a.      Whether discovery has been completed;

                 b.      If any dispositive motions are pending, whether oral argument would be
                         beneficial to the Court and/or the parties, and, if so, explain the benefit;

                 c.      Whether any party intends to file any further pretrial motions, including any
                         motions in limine, and if so, the anticipated subject matter of such motions;

                 d.      Whether the case is to be tried jury or non-jury and the anticipated length of
                         trial;

                 e.      The prospects for settlement of this matter, and whether the case has been
                         or will be submitted for mediation pursuant to Local Rule 16.4; and

                 f.      Any other matter which you believe should be brought to the Court’s
                         attention.

                 5.     Pretrial Order: Unless counsel are otherwise directed by the Court, the
  following shall govern with regard to the pretrial order in this particular case.

          Thirty (30) days before trial, an agreed pretrial order shall be filed. The order shall contain
  the following recitals:

                 a.      Jurisdiction.

                 b.      A statement that the pleadings are amended to conform to the pretrial order.

                 c.      Short summary of plaintiff’s theory.

                 d.      Short summary of defendant’s theory.

                 e.      The issues to be submitted to the trial judge or jury.

                 f.      Stipulations of fact.


                                                    4




Case 2:19-cv-00149-PLR-CRW Document 34 Filed 01/21/20 Page 4 of 7 PageID #: 297
                 g.      Novel or unusual questions of law or evidence.

                 h.      Estimated length of trial (in working days).

                 i.      Possibility of settlement.

                 j.      Miscellaneous matters that may contribute to the just, speedy, and
                         inexpensive determination of the case.

          Forty-five (45) days before trial (47 days if service by mail), plaintiff’s counsel shall serve
  opposing counsel with a proposed pretrial order containing the above items except for the theory
  of defendant. Within seven (7) days after receipt thereof, opposing counsel shall furnish
  plaintiff’s counsel with defendant’s theory and advise of any disagreement as to the issues or other
  matters in the proposed pretrial order. The parties shall make diligent, good faith efforts to
  reconcile any differences promptly and without the necessity of the Court's intercession. If the
  parties cannot agree on a pretrial order, plaintiff’s counsel shall notify the undersigned's office at
  least thirty-one (31) days before trial that the parties have, in a face-to-face conference, been
  unsuccessful, after a good faith effort, to agree upon a pretrial order. Thereafter, the undersigned
  may enter a pretrial order prior to or after the pretrial conference. Proposed amendments to a
  pretrial order entered ex parte by a judge or magistrate judge may be sought by motion filed five
  (5) days following entry of the order.

          The Clerk may provide counsel with a jury list containing names and personal information
  concerning prospective petit jurors (hereafter "the jury list"). Counsel and any other person
  provided with the jury list may not share the jury list or information therein except as necessary
  for purposes of jury selection. Following jury selection, counsel and any other person provided
  the jury list must return to the clerk the jury list and any copies made from the jury list or destroy
  them.

          Failure to file an agreed pretrial order or to notify the undersigned's office that one cannot
  be agreed upon as required herein may be deemed a failure to prosecute the action. See Rule
  41(b), Fed. R. Civ. P.

                 6.      Other Scheduling Matters:

                 a.      Amendment of Pleadings/Joinder of Parties: At least one hundred and
                         fifty (150) days before trial all motions for leave to amend the pleadings and
                         add parties must be filed.

                 b.      Dispositive Motions: All dispositive motions under Fed. R. Civ. P. 12 and
                         all motions for summary judgment pursuant to Fed. R. Civ. P. 56 shall be
                         filed as soon as possible, but no later than one hundred fifty (150) days
                         before trial. The failure to timely file such motions will be grounds to
                         summarily deny them.

                                                      5




Case 2:19-cv-00149-PLR-CRW Document 34 Filed 01/21/20 Page 5 of 7 PageID #: 298
             c.    Mediation: The parties shall jointly file a report indicating their respective
                   positions regarding whether the dispute is a matter suitable for mediation,
                   as defined by Local Rule 16.4, one hundred fifty (150) days before trial.


             d.    Motions in Limine: All motions in limine must be filed no later than thirty
                   (30) days before trial. Such motions in limine will be addressed by the
                   Court at the final pretrial conference (see No. 7 below), unless the parties
                   are notified otherwise by the Court.

             e.    Special Requests to Instruct for Jury Trial: Pursuant to Local Rule
                   51.1, special requests for jury instructions shall be submitted to the Court
                   no later than thirty (30) days before trial and shall be supported by citations
                   of authority pursuant to Local Rule 7.4. There is reserved to counsel for
                   the respective parties the right to submit supplemental requests for
                   instructions during the course of the trial or at the conclusion of trial upon
                   matters that cannot be reasonably anticipated.

             f.    Exhibits: All anticipated exhibits will be labeled and numbered prior to
                   trial. At the inception of trial, counsel will furnish the Court with the
                   original and two (2) copies of their proposed exhibits. The parties are
                   directed to confer prior to the final pretrial conference as to the authenticity
                   and admissibility of exhibits and be prepared to discuss any objections at
                   the pretrial conference.

             g.    Witness Lists: Forty-five (45) days before trial, the parties shall file a final
                   witness list covering the information specified in Rule 26(a)(3), including
                   the designation of those witnesses whose testimony a party expects to
                   present by deposition. Within five (5) days after service of a final witness
                   list, such list may be supplemented.

             h.    Trial Briefs: At least fourteen (14) days before trial, the parties must file
                   trial briefs concerning any novel or unusual questions of law that have been
                   highlighted in the pretrial order.

             i.    Use of Depositions at Trial: In the event that a party files an objection
                   within the time specified by Rule 26(a) to the use under Rule 32(a) of a
                   deposition designated by another party under subparagraph (B) of Rule
                   26(a)(3), or any objection, together with the grounds therefor, that may be
                   made to the admissibility of materials identified under subparagraph (C) of
                   Rule 26(a)(3), and desires the Court to consider such objection or objections
                   to be in the nature of a motion in limine, such objections shall be
                   accompanied by a brief in support of such objection/motion in limine.
                   Should a hearing be directed by the Court regarding such motions in limine,

                                              6




Case 2:19-cv-00149-PLR-CRW Document 34 Filed 01/21/20 Page 6 of 7 PageID #: 299
                            the parties shall be notified of the date and time thereof. Counsel are
                            reminded that objections not so disclosed, other than objections under Rules
                            402 and 403, Federal Rules of Evidence, shall be deemed waived unless
                            excused by the Court for good cause shown.

                  7.     Final Pretrial Conference: A final pretrial conference has not been
  scheduled at this time. Should the court determine that such a hearing is necessary, the parties
  will be notified by separate notice.

                  8.     Trial: The trial of this case will be held before the undersigned United
  States District Judge, with a jury, beginning on TUESDAY, JULY 27, 2021 at 9:00 a.m. in
  Knoxville, Tennessee in Courtroom 3C. i Counsel shall be present at 8:30 a.m. to take up any
  preliminary matters which may require the Court’s attention (unless directed otherwise). The
  parties shall be prepared to commence trial at 9:00 a.m. on the date which has been assigned.

                 9.      Consent to Magistrate Judge: You are reminded that United States
  magistrate judges in this District have authority to try civil cases, both jury and nonjury, upon
  consent of the parties pursuant to 28 U.S.C. § 636(c). If you desire to have your case tried by
  consent by a magistrate judge, notify the Court’s judicial assistant, Ms. Pam Simpson at (865) 545-
  4255, or at Reeves_Chambers@tned.uscourts.gov.

  SHOULD THE SCHEDULED TRIAL DATE CHANGE FOR ANY REASON, THE
  OTHER DATES CONTAINED IN THIS ORDER SHALL REMAIN AS SCHEDULED.
  SHOULD THE PARTIES DESIRE A CHANGE IN ANY OF THE OTHER DATES, THEY
  SHOULD FILE A MOTION SUGGESTING ALTERNATE DATES AND SHOWING
  GOOD CAUSE IN ACCORDANCE WITH FED.R.CIV.P. 16(b)(4).

          IT IS SO ORDERED.

          Enter:


                                              ___________________________________________
                                              PAMELA L. REEVES
                                              CHIEF UNITED STATES DISTRICT JUDGE




  i
    The demands of the Court’s docket dictate that all civil cases be scheduled for trial in Knoxville, Tennessee.
  However, the Court will entertain motions to conduct trial in another division of this Court upon a showing of good
  cause by the parties. Any such motions must be filed after the dispostive motions deadline but no later than four
  weeks before the trial of this cause, and the grant or denial of the same rests in the Court’s sole discretion.



                                                          7




Case 2:19-cv-00149-PLR-CRW Document 34 Filed 01/21/20 Page 7 of 7 PageID #: 300
